Joel G. MacMull, Member
Admitted to the New York Bar

jmacmull@lawfirm.ms
973.295.3652 Direct

VIA ECF

Hon. Naomi Reice Buchwald, U.S.D_J.
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007-1312

Mandelbaum
Salsburg ®

Attorneys at Law

New Jersey « New York e Florida

3 Becker Farm Road
Roseland, New Jersey 07068
973.736.4600 Main
973.325.7467 Fax

1270 Avenue of the Americas, 18th Floor
New York, New York 10020
212.776.1834 Main

www. lawfirm.ms

March 2, 2020

Re: Cesari S.R.L. v. Peju Province Winery L.P. et al.
Case No. 17-cv-00873 (NRB)

Dear Judge Buchwald:

We are counsel to Peju Province Winery L.P., Peju Family Operating Partnership, L.P., The
and Peju Province Corporation (collectively, ““Peju” or “defendants”) in connection with the antec a
above-captioned matter. We write to the Court pursuant to Fed. R. Civ. P. 6(b)(1)(A), and § 1(E) | ™ aed jus
of Your Honor’s Individual Practices in response to the Court’s order dated February 24, 2020 jue
(Dkt. No. 191). More specifically, defendants write to request a brief adjournment of the status [3/,>?2° -

conference currently scheduled for March 23, 2020 at 2:45 p.m. (/d.)

3 :3Bo.pe

Pursuant to Fed. R. Civ. P. 6(b)(1)(A), defendants submit good cause exists for a brief to A hued
adjournment. The undersigned is scheduled to be in attendance and presenting at a conference on i

March 23, 2020, which has been scheduled for months.

  

In further compliance with § 1(E) of Your Honor’s Individual Practices, defendants ¢c¢2q_

further note as follows:

1. No prior request has been made to adjourn the above-referenced status conference

date; and

2. Plaintiff consents to this request.

 
Mandelbaum |
Salsburg |

Attorneys at Law

The parties have been in communication following the Court’s order and are available for
a status conference on any of the following dates subject to the Court’s availability: March 26th,
27th, 30th or 31st, 2020.

Accordingly, for the foregoing reasons, defendants respectfully request the status
conference currently scheduled for March 23, 2020 at 2:45 p.m. be adjourned for good cause.

Respectfully submitted,

 

#
ie i

Joel G. MacMull

ce: All Counsel of Record (via ECF only)

 

 
